Citation Nr: 9915728	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain.  

2. Entitlement to service connection for a disability of the 
knees.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from October 1992 to January 
1995. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
bilateral knee pain as not well-grounded and granted service 
connection for lumbosacral strain assigning a non-compensable 
evaluation. 

The veteran perfected an appeal to that decision.  During the 
pendency of the appeal, the RO in a September 1996 rating 
decision, again denied service connection for bilateral knee 
pain and evaluated the lumbosacral strain as 10 percent 
disabling.  

In her substantive appeal dated in February 1996, the veteran 
requested a hearing before a member of the Board.  The RO 
notified the veteran of the hearing scheduled for March 22, 
1999.  The veteran failed to appear for the hearing. 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. The lumbosacral strain is manifested by pain on motion and 
tenderness of the lumbar spine.

2. The claim of entitlement to service connection for a 
disability of the knees is supported by cognizable 
evidence showing that claim is plausible.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for lumbosacral strain is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5295 (1998). 

2. The claim of entitlement to service connection for a 
disability of knees is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Entitlement to service connection for lumbosacral strain was 
granted by an October 1995 rating decision, and a 
noncompensable (zero percent) evaluation was assigned.  This 
determination appears to have been based on the service 
medical record, which reveal that in May 1993 the veteran was 
seen for lift-related low back strain.  Physical therapy 
diagnosed mechanical low back pain.  At the time of the 
January 1995 separation examination, the veteran reported 
wearing a back brace for everyday activity.  The RO resolved 
all reasonable doubt in the veteran's favor, noting the 
diagnosis of lift-related low back strain in the service 
medical records and assigned a non-compensable evaluation 
based on the then most recent VA examination that revealed no 
functional impairment.  The veteran appealed the initial 
rating assigned following the grant of service connection.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed. 

Disability evaluations are determined by the application of a 
schedule of rating which is based, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Generally, the degrees of disability, as specified in 
the diagnostic codes, are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (1998).  When there is 
a question of which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Moreover, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).  

It is the intent of the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, to recognize 
disabilities of the musculoskeletal system that result in 
anatomical damage, functional loss and evidence of disuse, 
and/or abnormal excursion of movement, for example, less 
movement than normal, more movement than normal, weakened 
movement or pain on movement.  38 C.F.R. §§ 4.40,4.45, 4.59, 
4.71 (1998).  In the assignment of an initial rating for a 
disability following an initial award of service connection 
for a disability, as in this case, a review of all the 
evidence considered in that rating is required.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Service medical records for period of October 1992 to October 
1995 reflect that in May 1993, the veteran injured her lower 
back.  On examination, the lumbosacral region was tender to 
palpation and she had full range of motion.  The diagnosis 
was low back strain.  A subsequent examination in May 1993 
reflects that her symptoms were consistent with mechanical 
low back pain.  A June 1993 follow up examination for low 
back pain reflects that the veteran had attended physical 
therapy for approximately one month, that the treatment 
included moist heat, TENS [transcutaneous electrical nerve 
stimulation], and stationary line stretching exercises.  On 
examination, the veteran had active range of motion; she was 
pain free and had no tenderness of lumbar spine.  A July 1993 
serial examination reflects back injury.  A January 1995 
report of medical history completed on separation and 
reviewed by an examiner reflects that the veteran has 
recurrent back pain and wears a brace or back support, and 
that her occupation was heavy equipment operator.  The 
examiner noted that the veteran wore a back brace with 
everyday activity, that she had no back pain [at the time of 
the examination], and that she had no neurological symptoms.  
The record also reflects that the veteran was given 5 days of 
bedrest for a back injury in Japan and that the back pain was 
recurring.  

A March 1995 VA examination from VA outpatient clinic in 
Oakland Park, Florida, reflects back pain by history.  The 
veteran reported that she injured her back lifting heavy 
objects, which was diagnosed as back strain.  She complained 
of constant back pain prior to, and during her current 
pregnancy.  The diagnosis was back strain (history).  

The April 1995 report of hospitalization from Mac Dill Air 
Force Base hospital is not germane to this claim. 

VA outpatient reports from the Albany VA Medical Center dated 
for the period of January 1996 to May 1996 reflect that the 
veteran was evaluated on multiple evaluations for back 
complaints.  A January 1996 entry reflects that the veteran 
was referred from the emergency room with a history of 
chronic low back pain secondary to an injury in July 1993.  
The veteran reported that she has continued to experience 
pain in her low back without radiation.  The back was painful 
after prolonged sitting and lying.  The veteran medicated the 
pain with Demerol.  The examination of the back reflects 
[illegible].  The diagnosis was chronic low back pain, 
history of service injury.  In April 1996, the veteran 
complained that her back was still "killing" her and that 
the low back pain was greater on the right than the left and 
radiates into her hips.  She reported that the pain was worse 
in the morning and on sitting for long periods.  Combined 
examinations in April 1996 reflect flexion with pain at the 
end of range of motion; that extension was half the normal 
range of motion with pain, that bilateral rotation was within 
full limits, and there was tenderness of the right lower 
lumbar paraspinals.  The impression was chronic low back 
pain.  The x-ray of the lumbar spine reflects sackalization 
(sic) of lumbar disc 5 and narrowed intervertebral disc space 
Lumbar 5-sacral disc 1.  A May 1996 entry reflects that the 
veteran had 6 physical therapy visits for low back pain and 
that the treatment goals to reduce low back pain to a 
tolerable level and to increase active range of motion of the 
low back to within normal limits were not met because the 
veteran was attending college.  

In the present case, the veteran's service-connected 
lumbosacral strain is currently evaluated under 38 C.F.R. 
§ 4.71a, DC 5295.  Under this regulatory provision, 
lumbosacral strain with slight subjective symptoms only 
warrants a non-compensable evaluation.  Lumbosacral strain 
with characteristic pain on motion warrants a 10 percent 
evaluation.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a.

A 10 percent evaluation is warranted under other potentially 
applicable diagnostic codes for mild intervertebral disc 
syndrome, or, sacro-iliac injury and weakness, or, slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DCs 5292, 5293, 5294.  It is also "[t]he intent of the 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joint."  38 
C.F.R. § 4.59 (1998).  

Initially, the Board observes that the record on appeal does 
not reflect symptomatology related to mild intervertebral 
disc syndrome or a sacro-iliac injury and weakness, therefore 
DC 5293 or 5294, are not for application.  The Board observes 
that the record reflects that the veteran was evaluated on 
multiple occasions in service and later by the VA for low 
back strain, recurrent back pain, and chronic low back pain.  
Based on the evidence of record to include the repeated 
evaluations in service and the post service VA evaluations 
for chronic low back pain, which indicate tenderness of the 
lumbar spine and pain on motion of the lower spine, and 
sackalization of lumbar disc 5, the Board determines that 
while DC 5292, limitation of motion, is appropriate, DC 5295, 
lumbosacral strain, best characterizes the veteran's 
disability.  Therefore, the assignment of a 10 percent 
disability evaluation is warranted for lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295.  

Generally, a claimant will be presumed to be seeking the 
maximum available benefit allowed by law and regulation.  
Therefore, it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  While the veteran 
appealed the initial non-compensable rating, and while the 
information reflects that the veteran indicated, via 
telephone, that she was satisfied with the currently assigned 
10 percent rating, neither the RO nor the Board has received 
any writing, which has been signed by the veteran, indicating 
that she is satisfied with the 10 percent rating or is 
withdrawing her with appeal with respect the low back claim.  
Id; 38 C.F.R. § 20. 204 (1998).  Hence, the Board will 
consider whether the evidence warrants a disability 
evaluation in excess of 10 percent for lumbosacral strain.

As noted a 20 percent disability evaluation is warranted for 
lumbosacral strain, DC 5295, where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 20 percent evaluation is 
also available for moderate limitation of motion of the 
lumbar spine, moderate recurring attacks of intervertebral 
disc syndrome with intermittent relief, and sacro-iliac 
injury and weakness with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. 4.71a, DCs 5292, 5293, and 
5294.  Based on the evidence of record, the veteran's 
lumbosacral strain is not manifested by lumbar muscle spasm 
on extreme forward bending, loss of lateral spine motion, or 
moderate limitation of motion of the lumbar spine, moderate 
recurring attacks of intervertebral disc syndrome, or sacro-
iliac injury, therefore, a 20 percent disability evaluation 
is not warranted under these diagnostic codes.  Accordingly, 
the Board finds that the veteran does not meet the criteria 
for a rating in excess of 10 percent for the service 
connected lumbosacral strain.

In reaching this determination, the Board has considered the 
history of the veteran's low back disability, as well as the 
current clinical manifestations and the effect that this 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment which can be attributed to pain and 
weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  However, for 
the reasons previously stated, the Board finds that the 
veteran's lumbosacral strain simply is not impaired to a 
degree to warrant a higher evaluation than that assigned by 
this decision under the schedule for rating disabilities.



Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998); see also Degmetich v. Brown, 104 F.3d 
1328, 1331-32 (Fed.Cir. 1997).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).

However, the threshold question that must be answered is 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection are well-grounded; that is, 
claims which are plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps, 126 F.3d at 1468 (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the purpose 
of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  Robinette v Brown, 8 Vet. App. 69, 75 (1995).

The service medical records show that the veteran was seen 
for complaints of bilateral knee pain and for a twisting 
injury of the right knee in December 1992.  Physical 
examination, at that time, was unremarkable except for 
diffuse joint tenderness.  The tibial plateau and femoral 
epicondyles were also tender to palpation; and there was 
tenderness over the patellar tendon.  The clinical assessment 
and diagnostic impression included possible tendinitis and 
patellar tendinitis.  The separation examination conducted in 
January 1995 reflects that the veteran's lower extremities 
were evaluated as normal.  She was discharged from service 
during that same month.

The veteran was afforded a VA examination in March 1995.  At 
that time, clinical evaluation was silent for any positive 
findings relative to either knee.  The examiner referred by 
history to the veteran's complaints of bilateral knee pain in 
1992, and indicated that she had reported developing pain in 
both knees while in service, for which a diagnosis of 
tendinitis was given.  The veteran reported that she has had 
recurrent episodes of knee pain on repeated bending.  The 
examiner's diagnoses included bilateral knee tendinitis 
(history).

VA outpatient reports from the Albany VA Medical Center 
indicate that the veteran was evaluated for complaints of 
bilateral knee in January 1996.  This medical record entry 
refers by history that the veteran has tendinitis of the 
knees related to boot camp; that her knees were still painful 
when she knelt down; and that she had difficulty in getting 
up.  On examination of the extremities, the straight leg 
raises were negative and there was no acute arthritis.  X-
rays of the knees were normal.  The diagnostic impression 
included bilateral knee pain, history of service injury.  The 
examiner also made an entry of chronic bilateral knee pain, 
history of tendinitis.

In view of the foregoing, the Board finds that the veteran's 
claim for service connection is well grounded.  In this 
regard, the Board notes the diagnoses of possible tendonitis, 
patellar tendonitis, and bilateral knee tendinitis by history 
in service and post service, along with the January 1996 VA 
examiner's notation of (chronic) bilateral knee pain, history 
of service injury, as well as a history of tendinitis, is 
enough to make the claim well grounded based on continuity of 
symptomatology.  Savage, supra; see Mattern v. West, 12 Vet. 
App. 222 (1999) (holding that a well grounded claim needs 
only to be plausible, not conclusive).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent is denied.

The claim for service connection for a disability of the 
knees is well grounded, and to this extent, the appeal is 
granted.


REMAND

As the veteran has presented a well-grounded claim, the VA 
has the duty to assist her in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  

Upon review, the Board notes that neither the March 1995 nor 
January 1996 VA examinations reflect that the service medical 
records were reviewed in conjunction with the examinations.  
Accordingly, the Board feels that the veteran should be 
afforded another VA examination to determine the etiology of 
her bilateral knee pain.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for bilateral knee 
pain since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of any bilateral knee disorder, 
to specifically include tendinitis, 
present.  All indicated tests, studies 
and X-rays should be undertaken.  It is 
imperative that the claims folder be made 
available for use by the examiner so that 
the veteran's medical history can be 
reviewed.  Based on the findings from the 
examination, and review of the veteran's 
entire medical record (as contained in 
the claims file), the examiner is 
requested to provide an opinion as to the 
following:  Does the veteran have a 
musculoskeletal and connective tissue 
disorder of either or both knees, to 
include tendinitis?  If so, did the 
disorder of the knee (or knees) have its 
onset during the veteran's period of 
military service.  In the alternative, 
the examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not that any diagnosed knee 
disorder, if any, had its onset during 
service, or is etiologically related to 
any incident of service.  The complete 
rationale for any opinion expressed 
should be provided. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should adjudicate, 
in light of the additional evidence, the 
claim for service connection for a 
disability of the knees on the merits.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

